ORDER ADOPTING REPORT AND RECOMMENDATION
Thomas M. Rose, United States District Judge
The Court has reviewed the Report and Recommendation of United States Magistrate Judge Michael J. Newman (Doc. #28), to whom this case was referred pursuant to 28 U.S.C. § 636(b), and noting that no objections have been filed thereto and that the time for filing such objections under Fed.R.Civ.P. 72(b) has expired, hereby ADOPTS said Report and Recommendation.
Accordingly, it is hereby ORDERED that:
1. The Report and Recommendation filed on February 2, 2015 (Doc. #23) is ADOPTED in full;
2. Plaintiffs unopposed motion for an EAJA fee award (Doc. #22) is GRANTED;
3. Plaintiff is AWARDED $6,000 in EAJA fees and $400 in costs; and
4. The case remains TERMINATED on the docket of this Court.
REPORT AND RECOMMENDATION1
Michael J. Newman, United States Magistrate Judge
This ease is before the Court on Plaintiffs motion for attorney’s fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), requesting attorney’s fees in the amount of $6,000 and $400 in costs — the $400 Court filing fee. Doc. 22. The Commissioner did not file a memorandum in response to Plaintiffs motion, and the time for doing so has expired. The undersigned has carefully considered *713Plaintiffs unopposed motion and the attachments thereto, and the motion for attorney’s fees is now ripe for decision.
EAJA provides for an award of attorney’s fees to a party who prevails in a civil action against the United States “when the position taken by the Government is not substantially justified and no special circumstances exist warranting a denial of fees.” Bryant v. Comm’r of Soc. Sec., 578 F.3d 443, 445 (6th Cir.2009) (citing 28 U.S.C. § 2412(d)(1)(A)). A party who prevails and obtains a Sentence Four remand is a prevailing party for EAJA purposes. See Shalala v. Schaefer, 509 U.S. 292, 301-02, 113 S.Ct. 2625, 125 L.Ed.2d 239 (1993). EAJA fees are payable to the litigant. Astrue v. Ratliff, 560 U.S. 586, 589, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010). Costs are also compensable under EAJA. 28 U.S.C. § 2412(a).
Judge Rose, upon consideration of the undersigned’s Report and Recommendation (doc. 15), reversed the Commissioner’s non-disability finding and remanded this case to the Commissioner under the Fourth Sentence of 42 U.S.C. § 405(g) for further administrative proceedings. Doc. 20. Accordingly, Plaintiff is the prevailing party in this case for EAJA purposes and, therefore, is entitled to an award of attorney’s fees under EAJA. See Shalala, 509 U.S. at 301-02,113 S.Ct. 2625.
Plaintiffs counsel advises the Court that she worked 61.50 hours on this case. Doc. 22-1 at PagelD 1435-43. At the requested amount of $6,000.00, this calculates as $97.56 per hour — an hourly rate that has not been challenged by the Commissioner. Having reviewed the time sheet entries submitted by Plaintiffs counsel and considering the nature of the work counsel performed in this case, the Court finds both the hourly fee and the time expended reasonable. Compare Kash v. Comm’r of Soc. Sec., No. 3:11-CV-44, 2012 WL 3636936, at *1 (S.D.Ohio Aug. 21, 2012) (finding an hourly rate of $176.36 reasonable in an EAJA fee application). Accordingly, Plaintiff is entitled to an EAJA fees award in the amount of $6,000.00 and $400 in costs.
III.
Based upon the foregoing analysis, IT IS THEREFORE RECOMMENDED THAT:
1. Plaintiffs unopposed motion for an EAJA fee award (doc. 17) be GRANTED;
2. Plaintiff be AWARDED the sum of $6,000 in EAJA fees and $400 in costs; and
3. As no further matters remain pending for review, this case remain TERMINATED upon the Court’s docket.
Date: February 2, 2015

. Attached hereto is a NOTICE to the parties regarding objections to this Report and Recommendation.